Matter of OC Auto Mechanics, Inc. v Commissioner of Dept. of Motor Vehs. of State of N.Y. (2016 NY Slip Op 03745)





Matter of OC Auto Mechanics, Inc. v Commissioner of Dept. of Motor Vehs. of State of N.Y.


2016 NY Slip Op 03745


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-03197
 (Index No. 7579/14)

[*1]In the Matter of OC Auto Mechanics, Inc., et al., appellants, 
vCommissioner of Department of Motor Vehicles of State of New York, respondent.


Kenneth Geller, P.C., Rockville Centre, NY, for appellants.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review two determinations of the New York State Department of Motor Vehicles Administrative Appeals Board, both dated March 25, 2014, which affirmed so much of a determination of an Administrative Law Judge dated February 27, 2013, as, after a hearing, upon finding that the petitioners violated Vehicle and Traffic Law § 303(e)(1), revoked the inspection station license of the petitioner OC Auto Mechanics, Inc., and revoked the certified inspector license of the petitioner Orville F. Chambers, the petitioners appeal from a judgment of the Supreme Court, Kings County (King, J.), dated December 15, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
Following a hearing, an Administrative Law Judge (hereinafter ALJ) found that the petitioners violated Vehicle and Traffic Law § 303(e)(1) by failing to conduct an inspection in conformance with the rules and regulations of the New York State Department of Motor Vehicles. Upon that finding, the ALJ revoked the inspection license of the petitioner OC Auto Mechanics, Inc., and the certified inspector license of the petitioner Orville F. Chambers. In two determinations, the New York State Department of Motor Vehicles Administrative Appeals Board affirmed these penalties on administrative appeal. The petitioners then commenced this proceeding pursuant to CPLR article 78 to review the penalties imposed, arguing that they were arbitrary, capricious, and an abuse of discretion. Contrary to the petitioners' contention, under the circumstances of this case, the penalties imposed were not so disproportionate to the offenses as to be shocking to one's sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233-235; Matter of Cipry Auto., Inc. v New York State Dept. of Motor Vehs., 72 AD3d 816, 817; Matter of Empire Auto Care, Inc. v New York State Dept. of Motor Vehicles, 55 AD3d 730, 731; Matter of Maher v McCrane, 47 AD3d 631).
The petitioners' remaining contentions are not properly before this Court. Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
DILLON, J.P., AUSTIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court